Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 13, 2022.

Claim Amendments
	Applicant’s amendment to the claims, filed 06/13/2022, is acknowledged.
	Claims 1, 3-4 are amended.
	Claims 2, 5, and 8 are cancelled.
	Claims 1, 3-4, 6-7, 9-14 are pending
Claims 7, 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 1, 3-4, and 6 are under examination.

Priority
	The instant application 15/661,191 was filed on 07/27/2017, claiming foreign priority under 35 U.S.C. 119 (a)-(d) based on Korean Patent Application No. KR10-2016-0096469 filed 07/28/2016. 
	Certified copies of papers required by 37 CFR 1.55 was filed on 09/01/2020.
	A certified English translation of said foreign patent application was filed on 09/03/2020.

Election/Restrictions
	The following is a summary of the restriction/election requirements presently in effect over the instant application. 
	Applicant has elected without traverse Invention I, drawn to a method of direct conversion from a somatic cell to at least one selected from the group consisting of a hepatic stem cell, a hepatocyte, and a cholangiocyte, in the reply filed on 02/27/2020. 
	See Requirement for Restriction/Election mailed 02/27/2020.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 03/11/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is newly applied. 
This is an enablement rejection. All citations to the specification of the instant application are directed to the specification filed 10/22/2018. It is noted that NR4A1 and NR4A2 are commonly known in the art as Nurr1 and Nur77, respectively.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The claims are directed to a method of generating a hepatic stem cell comprising a step of introducing into a fibroblast cell a composition comprising:
(1) at least one selected from the group consisting of OCT4 protein, a nucleic acid molecule encoding OCT4 protein, and a vector into which the nucleic acid molecule encoding OCT 4 protein is introduced, and
(2) at least one selected from the group consisting of NR4A1 protein, NR4A2 protein, a nucleic acid molecule encoding NR4A1 protein, a nucleic acid molecule encoding NR4A2 protein, a vector into which the nucleic acid molecule encoding NR4A1 protein is introduced, and a vector into which the nucleic acid molecule encoding NR4A2 protein is introduced.
Essentially, the claims are directed to a single method step of introducing into a fibroblast (1) a composition comprising OCT4 and NR4A1 or (2) a composition comprising OCT4 and NR4A2, whereby both compositions are minimally sufficient to convert the fibroblast cell into a hepatic stem cell. 
Claim 6 further recites that the induced hepatic stem cell differentiates into a hepatocyte or cholangiocyte. Under the broadest reasonable interpretation, claim 6 reads on the natural process by which the hepatic stem cell spontaneously differentiates into a hepatocyte or cholangiocyte. That is, the claims are directed to the generation of a hepatocyte or cholangiocyte by the same method step of “introducing” recited in claim 1. Accordingly, the claims are directed to achieving three different and distinct intended/functional results (i.e. a hepatic stem cell, a hepatocyte, or a cholangiocyte) by the same, single method step. It is further noted that a hepatocyte and a cholangiocyte are two fully-differentiated and mutually exclusive cell fates.
	Guidance of the Specification/Existence of Working Examples: Example 6-1 of the specification (pages 34-35) discloses a step of introducing into fibroblasts, through a lentivirus expression system, one of the following four combinations of factors: 
	(1) OCT4 and NR4A2 (OU);
	(2) OCT4, NR4A2, and TBX3 (OUT);
	(3) OCT4 and NR4A1 (ON7); and 
	(4) OCT4, NR4A1, and TBX3 (ON7T).
	Page 24, lines 3-12, and Figure 2 discloses that, after lentiviral introduction of factors, the transduced fibroblast cells were cultured in MEF medium comprising 10% fetal bovine serum, 2 mM L-Glutamine, MEM Non-essential amino acid, 55 uM beta-Mercaptoethanol, and Penicillin/Streptomycin for 3 days, followed by culturing the cells in Hepatocyte Culture Medium (HEP medium) for 11 days to generate hepatic stem cells. For hepatocyte differentiation, hepatic
stem cells were cultured on collagen in HEP medium supplemented with 20 ng/mL Oncostatin M; and, for cholangiocyte differentiation, hepatic stem cells were cultured on collagen in Cholangiocyte differentiation medium (HEP medium supplemented with 20 ng/mL EGF) for 3 days. See Referential Example 3 on page 22. That is, the specification discloses alternative culturing
steps to generate hepatocytes and cholangiocytes. In contrast to Applicant’s working examples, the claims do not recite any cell culture media compositions, and further the claims do not recite
alternative culturing steps for generating hepatocytes and cholangiocytes.
	Example 6-2 (pages 35-37), including Figures 25-26, discloses that cells transduced with one of the four combinations of factors, outlined above, expressed hepatic stem cell mark proteins HNF4 and E-Cadherin and hepatocyte marker proteins AFP and ALB, and therefore concludes that the fibroblast were successfully converted into hepatic stem cells and hepatocytes (page 35, lines 18-23). Example 6-2 further discloses that, following transduction, the expression of fibroblast-specific markers TWIST2 and COLIA2 decreased while expression of hepatic stem cell markers HNF4a and FOXA2 and hepatocyte markers AFP and ALB increased (page 36, line 28, through page 37, line 2). However, Figure 26 shows that the cells still expressed a level of fibroblast-specific markers TWIST2 and COLIA2 greater than HepG2 cells (an immortal human liver cancer cell line) three weeks after introduction of one of the four combinations of factors. Significantly, the specification fails to disclose which one of the four combinations of factors, outlined above, achieved the results provided in Example 6-2 and Figures 25-26. 
	Example 6-3 (page 37), including Figure 27, discloses a functional analysis of the cells generated by introduction of one of the four combinations of factors, outlined above. In particular, the cells demonstrated low-density lipoprotein (LDL) absorption, glycogen storage, and detoxification ability by ICG uptake, and therefore concludes that the cells had normal hepatocyte properties. Significantly, the specification fails to disclose which one of the four combinations of factors, outlined above, achieved the results provided in Example 6-3 and Figure 27.
	Example 6-4 (page 37-38), including Figure 28, discloses that, following lentiviral introduction of factors, the cells were cultured “in the same method as Referential Example 3” (Referential Example 3 is provided on page 22). The specification fails to disclose whether “in the same method as Referential Example 3” refers to the hepatocyte differentiation protocol (page 22, lines 18-21), or the cholangiocyte differentiation protocol (page 22, lines 22-28), of Referential Example 3. Example 6-4 discloses that said cells expressed cholangiocyte markers CK19 and CK7, and therefore concludes that the fibroblasts were successfully converted into cholangiocytes. Significantly, the specification fails to disclose which one of the four combinations of factors, outlined above, achieved the results provided in Example 6-4 and Figure 28.
	In summary, specification discloses alternative culturing steps with distinct media compositions for hepatocyte and cholangiocyte differentiation, whereas the claims recite the same, single method step to make a hepatic stem cell, a hepatocyte, and a cholangiocyte. The specification further fails to disclose what combination of factors achieved the experimental results described in Examples 6-1 through 6-4. Moreover, the specification concludes the making of a “hepatic stem cell” based on expression markers HNF4 and E-Cadherin, even though these cells expressed fibroblast markers TWIST2 and COLIA2 at a level greater than HepG2 cells (an immortal human liver cancer cell line) three weeks after introduction of factors. The specification also concludes the making of a “hepatocyte” based on expression of markers AFP and ALB, and based on functional assays showing LDL absorption, glycogen storage, and detoxification ability by ICG uptake; and the specification concludes the making of a “cholangiocyte” based on expression of markers CK19 and CK7. There is no morphological analysis or in vivo functional analysis of any of the “hepatic stem cell”, “hepatocyte”, and “cholangiocyte”.
State of the Art/Predictability of the Art: 
Theka et al. (2013) “Rapid Generation of Functional Dopaminergic Neurons From Human Induced Pluripotent Stem Cells Through a Single-Step Procedure Using Cell Lineage Transcription Factors” STEM CELLS TRANSLATIONAL MEDICINE, 2:473-479, discloses a method comprising a step of introducing into fibroblast cells a composition comprising a nucleic acid vector expressing OCT4 protein in order to generate human induced pluripotent stem cells (hiPSCs), followed by a step of introducing a composition comprising a nucleic acid vector expressing NURR1 (i.e. NR4A2), thereby making functional dopaminergic neurons. See pages 474-475, subsection titled: Efficient Differentiation of hiPSCs Into DA Neurons by Forcing Expression of ASCL1, NURR1, and LMX1A. Accordingly, in view of Theka, one of ordinary skill in the art would have expected that the introduction of OCT4 and NR4A2 factors into a fibroblast cell, as recited in the claims, would result in the making of a dopaminergic neuron, as opposed to a hepatic stem cell, a hepatocyte, or a cholangiocyte as recited in the claims.
Snykers et al. (2009) “In Vitro Differentiation of Embryonic and Adult Stem Cells into Hepatocytes: State of the Art” STEM CELLS, 27:577-605, relates to the state of the art with respect to characterization strategies of artificially induced hepatocytes. Snykers discloses that characterization of hepatocytes must encompass metabolic functionality assays, including inducible P450-dependent activity which is a “key determinant” of the functional hepatic phenotype (page 598, col. 2). Snykers further discloses that the “ultimate proof” of functional hepatic behavior is in vivo transplantation of the induced hepatocytes in immunodeficient animal models with liver injury (page 598, col. 2). In contrast to Snykers’s disclosure of a proper characterization of induced hepatic cells, the specification of the instant application performs no analysis of inducible P450-dependent activity and no analysis of in vivo functional activity in animal models.
Dianat et al. (2014) “Generation of Functional Cholangiocyte-Like Cells from Human Pluripotent Stem Cells and HepaRG Cells” HEPATOLOGY, Vol. 60, No. 2, pg. 700-714, relates to a particular study on the generation of functional cholangiocyte-like cells from human pluripotent stem cells and HepaRG cells (human hepatoma cell line). In order to identify the artificially induced cells as functional cholangiocytes, Dianat showed expression of cholangiocyte markers (page 706, col. 1-2), downregulation of hepatocyte markers (page 706, col. 2), expression of biliary receptors (pages 706, last paragraph), the presence of cilia, which is a morphological feature that plays an important role in modulating the secretory and proliferative functions of cholangiocytes (page 708, first full paragraph), and functional response to ATP, acetylcholine, and somatostatin, which are known to induce Ca2+ increase in cholangiocytes by way of specific biliary receptors (page 708, second and third full paragraphs). In contrast to Dianat’s analysis to identify induced cholangiocytes, the specification of the instant application performs no analysis showing expression of biliary receptors, no analysis showing cholangiocyte morphology, and no analysis showing cholangiocyte functional activity. Rather, the specification concludes the making of a cholangiocyte based on expression of CK19 and CK7.
The Amount of Experimentation Necessary: There is a lack of evidence that a composition comprising OCT4 and NR4A1, or (2) a composition comprising OCT4 and NR4A2, is minimally sufficient to necessarily and predictably convert the fibroblast cell into a hepatic stem cell, a hepatocyte, or a cholangiocyte, as recited in the claims. For these reasons, and those set forth above, the teachings of the instant specification do not resolve the unpredictability in the art of generating a hepatic stem cell, hepatocyte, and a cholangiocyte, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, it would have required undue experimentation for one of skill in the art to practice the claimed invention.
Declaration under 37 C.F.R. 1.132: The declaration under 37 C.F.R. 1.132 of Park, Myung Rae, filed 12/08/2021, was previously considered in the Office action mailed 03/11/2022. The declaration of Park describes an experiment wherein fibroblasts were infected with lentiviral vectors expressing transcription factors. The transfected cells were cultured MEF medium comprising 10% fetal bovine serum, 2 mM L-Glutamine, MEM Non-essential amino acid, 55uM β-Mercaptoethanol, and Pencillin/Streptomycin; and then cultured in HEP medium supplemented with 3 uM CHIR99021, 1 uM A-83-01, and 10 ng ml-1 FGF10; and then cultured on Matrigel. See item #7. The declaration presents data (Figures 1-4), which Park declares confirm the expression of cholangiocyte markers CK7, CK19, and GGT1. See item #8. The declaration was not found persuasive for the following reasons:
As an initial matter, the figures, as provided in the declaration, are too dark/blurry to read. The figures are also provided in black-and-white only but appear to require color to read, as indicated by reference in the figure legends to “green” and “red”. It is further unclear what specific combination of factors were introduced into the fibroblasts because the declaration only declares “Lentiviral vectors-expressing transcriptional factors were infected the next day” (item #7). As discussed in the rejection above, the claims embrace methods wherein the only factors introduced are (1) OCT4 and NR4A1 or (2) OCT4 and NR4A2. Also, with respect to Figure 1, there is no analysis provided in the declaration that the induced cells showed morphological features typical of a cholangiocyte, e.g. the presence of cilia or ductal structures. Although Park declares that the induced cells expressed cholangiocyte markers CK7, CK19, and GGT1, the declaration provides no analysis showing expression of biliary receptors, no analysis showing cholangiocyte morphology, and no analysis showing cholangiocyte functional activity. Finally, as indicated in the declaration, the media composition used to culture and induce differentiation of the transected cells comprised of elements not required by the claims, such as CHIR99021 (an inhibitor of GSK-3 enzyme), A 83-01 (an inhibitor of activin-like kinase), and FGF10 (a polypeptide known as fibroblast growth factor 10). That is, the declaration appears to show that additional elements, not recited in the claims, are necessary to achieve the required intended results (i.e. generation of a hepatic stem cell, hepatocyte, or cholangiocyte).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES JOSEPH GRABER/Examiner, Art Unit 1633        
                                                                                                                                                                                                
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633